        Case 1:15-cr-00536-PGG Document 979 Filed 05/22/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     May 22, 2019



BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Kaleil Isaza Tuzman and Omar Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

                The Government writes to respectfully request an adjournment of the current May
24, 2019 date by which it must currently file its post-hearing submission in connection with the
Fatico hearing held before Your Honor on April 1 and 2, 2019. While the Government has devoted
considerable time to preparing its response to the defendants’ post-hearing submissions, the
Government requests the additional time so that we may fully consider and respond to the
arguments advanced by the defendants in the nearly seventy pages of post-hearing briefing, and
because both of the undersigned AUSAs are currently preparing for a June 3, 2019 securities fraud
trial before Judge Failla that is expected to last four weeks. This is the Government’s second
request for an adjournment of this deadline. The Court previously granted our request to adjourn
the initial May 10, 2019 deadline by two weeks, to May 24, 2019. We made that request on consent
from defense counsel after counsel declined our request for a longer adjournment.

               In light of the above, we request that our deadline be adjourned until July 12, 2019.
We note that defendant Amanat is scheduled to appear before your Honor on July 25, 2019 for a
Fatico hearing related to allegations of obstruction so the Government do not believe the requested
adjournment will delay the date by which Amanat can be sentenced.
       Case 1:15-cr-00536-PGG Document 979 Filed 05/22/19 Page 2 of 2
                                                                             Page 2


                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         Acting United States Attorney


                                   By:          /s/
                                         Andrea M. Griswold
                                         Joshua A. Naftalis
                                         Assistant United States Attorneys
                                         (212) 637-1205/2310

cc:   Defense Counsel (via ECF)
